DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 10 May 2021 for the application filed 07 July 2016. Claims 1, 4-7, and 9-24 are pending:
Claims 2, 3, and 8 have been canceled; and
Claim 1 has been amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
Applicant’s claim for the benefit of a prior-filed application (DIV of 13/639,816, filed 05 October 2012, which is a 371 of PCT/EP2011/055557, filed 08 April 2011) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (EP10003766, filed 08 April 2010) under 35 U.S.C. 119 (a)-(d).

Response to Arguments
	Applicant’s arguments filed 10 May 2021 have been fully considered but are not persuasive.
	Applicant argues (1) that “none of the cited references teaches or suggests applying a mixture that comprises an anionic surfactant precipitated by a monovalent ion of an alkali metal and/or a divalent ion of an alkaline earth metal to an upper surface of a solid matrix in a chromatographic unit”, i.e., D1 (MUELLER) teaches or suggest removing solid substances from cell lysates before applying clarified lysates, and D2 (LATHAM) similarly teaches removing SDS precipitated by barium chloride by centrifugation; Applicant further disagrees with the prior Office action assertion that the language in D1 pertaining to clarification is optional: “paragraph [0027] of D1 discloses that the samples are generally present in the form of solution. If further specifies that the solution can be a product solution obtained directly from a reaction, or a sample solution obtained after any type of processing” (pg. 7-8).

	Applicant further argues (3) that “the claimed methods have unexpected superior properties that would not have been obvious… gel filtration chromatographic matrixes with different size exclusion limits were used in purifying genomic DNA… [t]he results show that the S400 HR resin (with a size exclusion limit of 217 bp) was able to completely remove, and was more effective than other matrixes in removing, SDS from lysates when whole lysates including precipitates were applied to the upper surface of the matrixes” (pg. 10).
	The Examiner respectfully disagrees with all arguments.
	Regarding (1), the Examiner acknowledges that MUELLER discloses embodiments wherein a solution is prepared for application onto a spin tube; however, these are exemplary embodiments and are not required by MUELLER to practice the taught method. As indicated in p0027 of MUELLER: “Prior to application onto the apparatus according to the invention, the sample can be prepared, for example, by filtering or centrifuging (e.g. clarification of alkaline bacterial lysates)” (emphasis added). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II). Granted, MUELLER uses the term “solution” as indicated by the Applicant when referencing how the sample is prepared; however, Applicant has restrictively interpreted MUELLER by claiming MUELLER only teaches the use of a sample in solution form. Instead, MUELLER cites earlier in the paragraph: “Generally, the samples are present in the form of a solution, with saline, clarified cell lysates usually being used as solvents. The solution can be a product solution obtained directly from a reaction, or a sample solution obtained after any type of processing” (emphases added; p0027). The last two phrases indicate that the sample can be applied directly after a precipitation reaction (i.e., a reaction of SDS-treated cell lysates with barium chloride as taught by secondary prior art LATHAM) or can be applied after processing, e.g., filtering or centrifuging. Thus, MUELLER explicitly discloses that that cell lysates produced after lysing do not have to be processed prior to chromatographic separation; therefore, Applicant’s limitation in Claim 1 where a precipitated anionic surfactant is directly added to the upper surface of the solid matrix is taught by MUELLER in view of LATHAM.
Regarding (2), Applicant is arguing that the purpose of using barium chloride in D2 LATHAM is not for precipitating anionic surfactant in DNA purification as claimed, but for precipitating anionic surfactant in preparing a sample for RT-PCR. The Examiner disagrees. While the overall process of LATHAM is the analysis of a genetic sample by RT-PCR, LATHAM nevertheless discloses the lysing of a cell with an anionic surfactant (SDS) and the subsequent precipitation of said surfactant with barium chloride. Such a step is common, as indicated by LATHAM, in laboratory practice for purifying cell lysates in preparation for further processing of genetic material and would be obvious to one of ordinary skill in the art. The fact that LATHAM utilizes a barium chloride-treated, SDS-treated cell lysate for RT-PCR has no bearing on the applicability of using barium chloride on an SDS-treated cell lysate for DNA purification. Simply put, the use of a salt such as barium chloride to precipitate anionic surfactant such as SDS is a common tool known to one of ordinary skill in the art. 
	Regarding (3), the Examiner appreciates that Applicants may have found that the use of an S400 HR resin with 217 bp size exclusion limit removed SDS precipitates from lysates; however, no such significance or nexus between the claimed significance and the claimed limitations (i.e., size exclusion of 150 to 500 bp) has been shown. Indeed, Applicant’s own description in p0087 indicates that “All resins are suitable to significantly reduce the amount of SDS…” (p0087) wherein said resins have size exclusion limits from as low as 30 bp to as high as 20,000 bp (Table 1). FIG. 4 of Applicant’s disclosure is further noted to be incomplete; it is unknown what the data in between “S400” and “S500” indicate; it seems that those data show gels that have as effective or better exclusion of SDS. Even further, Applicant further indicates the commercial availability of the S400 resin having purported significance: “Figure 4 shows the extent of contaminant removal by commercially available SEPHACRYL® resins of different size exclusion limits” (p0019). Given their commercial availability, one of ordinary skill in the art would be more than capable of picking and choosing an appropriate resin for purification use. The claim would have been obvious because one of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp; if this 
All other arguments have been indirectly addressed.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 8-10, 13-16, and 20-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MUELLER (US PGPub 2010/0048867 A1) in view of LATHAM et al. (US PGPub 2006/0188892 A1) with evidentiary support from GE HEALTHCARE MEDIA (Data file 18-1060-88 AD; 2008).
	Regarding Claims 1 and 8-10, MUELLER discloses a method for purifying nucleic acids, including genomic DNA from a sample, using an apparatus that provides a single-step, negative chromatography process to a method for purifying genomic deoxyribonucleic acid by gel filtration chromatography; eluting the genomic DNA from the chromatographic unit as an eluate and simultaneously collecting the eluate; p0023, p0025, p0027). Prepared cell lysates are applied onto the apparatus (i.e., mixing a biological sample comprising DNA including DNA, RNA and proteins with a lysis buffer; applying the mixture to an upper surface of the solid matrix; p0027).
Said apparatus comprises layers of size exclusion chromatography (SEC) materials within a centrifuge tube with a frit at the bottom end, said tube comprising openings at the top and bottom ends (i.e., establishing a solid matrix in a chromatographic unit, wherein the chromatographic unit comprises a hollow body having an inlet and an outlet and comprising the solid matrix and a porous frit, filter fleece, or membrane placed between the outlet and the solid matrix; p0026, p0030). The SEC materials are combined in a suitable manner to achieve the desired size selection for target molecules (p0028, p0036) and comprise gel filtration material (i.e., the solid matrix is a gel-forming polymer; p0028-0029; Claim 12).
MUELLER further discloses the use of SEC materials, such as SEPHACRYL resins (p0028). Such a medium has a size exclusion limit of 271 bp (GE HEALTHCARE MEDIA, 2008, pg. 2, Table 1), which reads upon the claimed size exclusion limits of 150 to 500 bp, 200 to 400 bp (Claim 9), and 250 to 300 bp (Claim 10).
	MUELLER is deficient in disclosing the steps of preparing a lysate wherein a biological sample is mixed with a lysis buffer comprising a source of anionic surfactants and selectively precipitating solutes other than DNA from the lysate by adding to the lysate monovalent ions of alkali metals and/or divalent ions of alkaline earth metals.
LATHAM discloses methods for isolating genomic DNA (p0162) from tissue lysates prepared by conventional means (e.g., with SDS; i.e., a lysis buffer comprising a source of an anionic surfactant; Example 5; p0147). Briefly, tissue lysates are treated with barium chloride to precipitate undesired chemicals, such as SDS, to obtain a tissue lysate supernatant containing chromosomal DNA for subsequent purification (i.e., selectively precipitating the anionic surfactant by adding to the mixture a monovalent ion of an alkali metal and/or a divalent ion of an alkaline earth metal; p0168). At the time of the invention, one of ordinary skill in the art would have found it obvious to prepare sample lysates using alkali metals and/or divalent ions of alkaline earth metals as taught by LATHAM for the purification of genomic DNA taught by MUELLER. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change 
It is further emphasized that MUELLER cites in p0028: “Generally, the samples are present in the form of a solution, with saline, clarified cell lysates usually being used as solvents. The solution can be a product solution obtained directly from a reaction, or a sample solution obtained after any type of processing” (emphases added; p0027). While the use of the term “solution” may seem to indicate a sample without precipitates, the last two phrases indicate that the sample can be applied (1) directly after a precipitation reaction without further clarification (i.e., a reaction of SDS-treated cell lysates with barium chloride as taught by LATHAM) or can be applied (2) after processing, e.g., by filtering or centrifuging. Thus, MUELLER in view of LATHAM explicitly discloses that that cell lysates produced after lysing and a precipitation reaction do not require further processing prior to chromatographic separation; therefore, the limitation wherein the precipitated anionic surfactant is directly added to the upper surface of the solid matrix (i.e., step (d)) is taught by MUELLER in view of LATHAM.
	Regarding Claims 13 and 14, as applied to the rejection of Claim 1, MUELLER further discloses up to 1000 µL SEC media (p0041), which reads upon the claimed ranges of 100 µL to 2 mL and 500 µL to 1 mL.
Regarding Claim 15, as applied to the rejection of Claim 1, while the prior art is deficient in explicitly disclosing an 800 µL matrix bed volume per chromatographic unit, MUELLER further discloses that the chromatography tubes can be filled with SEC materials to layer thicknesses dependent on the capacity of the materials for removing contaminants (p0033). Thus, one of ordinary skill in the art would be capable of discovering the appropriate matrix volume for the desired separation of a targeted molecule. It is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, as admitted by the Applicant in p0052 of the Specification, the volume of the matrix bed is dependent on a number of factors, including the size and shape of the column and the type and amount of sample to be purified, and would be known to one of ordinary skill in the art.
Regarding Claim 16, as applied to the rejection of Claim 1, MUELLER further discloses a volume of clarified lysate is added to the chromatography tube (p0041). As is known to one of ordinary skill in the art, the amount of sample volume to add to a spin column is dependent on a number of factors, including sample concentration, lysate buffer used, separation matrix used, and column size, i.e., the sample volume is optimizable by one of ordinary skill In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Furthermore, by Applicant’s own admission, the sample volume is obvious to one of ordinary skill in the art (Specification, p0054).
Regarding Claim 20, as applied to the rejection of Claim 1, LATHAM further discloses the use of RNase for degrading RNA in lysates (p0162). All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Regarding Claim 21, as applied to the rejection of Claim 1, LATHAM further discloses barium chloride (p0168).
Regarding Claim 22, as applied to the rejection of Claim 1, LATHAM further discloses methods for isolating genomic DNA (p0162) from tissue lysates prepared by conventional means (e.g., with SDS; Example 5; p0147).
Regarding Claim 23, as applied to the rejection of Claim 1, MUELLER in view of LATHAM teaches a method for purifying genomic DNA by gel filtration chromatography using a chromatography tube filled with a separation matrix supported above a bottom frit (MUELLER, p0030). MUELLER in view of LATHAM is deficient in disclosing the chromatographic unit comprises a non-porous ring between the matrix and the porous frit, filter, fleece, or membrane, thereby sealing the outer area of the frit filter fleece or membrane.
However, MUELLER further discloses the application of a vacuum or overpressure to the apparatus (p0030) thereby indicating that the frit, while being porous must at least have a non-porous circumference so that a vacuum or overpressure can be successfully applied on the separation matrix. Thus, one of ordinary skill in the art would find it obvious to provide a non-porous retaining ring that seals the outer area of the frit as taught by MUELLER for the proper operation of the taught method.
Regarding Claim 24, as applied to the rejection of Claim 1, MUELLER further discloses PCR to detect eluate concentrations (p0038-0039).

Claims 4-7 and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MUELLER in view of LATHAM and further in view of WAHLBERG et al. (US PGPub 2002/0040873 A1).
	Regarding Claim 4, as applied to the rejection of Claim 1, MUELLER in view of LATHAM teaches a method for purifying genomic DNA by gel filtration chromatography using a chromatography tube (i.e., a spin column; MUELLER, p0030). MUELLER in view of LATHAM is deficient in disclosing establishing a solid matrix by centrifugation (pre-spinning).
However, the process for preparing spin columns for chromatographic purification is common; one of ordinary skill in the art would find it obvious to pre-spin the spin column to prepare the chromatographic matrix for use. For instance, WAHLBERG discloses a method for purifying DNA using a gel filtration medium (p0007) in a spin column (p0016). Prior to sample loading, WAHLBERG teaches the spin column is centrifuged at 910 ×g for approximately 5 minutes (p0015). Advantageously, this pre-spinning step removes the gel filtration medium rehydration media and otherwise prepares the column for proper use (p0015). Thus, at the time of the invention, one of ordinary skill in the art would find it obvious to pre-spin the chromatographic unit as taught by WAHLBERG in the method for purifying genomic DNA taught by MUELLER and LATHAM.
Regarding Claims 5-7, as applied to the rejection of Claim 4, WAHLBERG further teaches the spin column is centrifuged at 910 ×g for approximately 5 minutes (p0015. While WAHLBERG does not explicitly disclose the exact spin speeds or durations as those instantly claimed, the general conditions of the claims are disclosed in the prior art. As is known to one of ordinary skill in the art, the centrifuge speed and duration is dependent on the chromatography matrix used and/or the size of the spin column (e.g., 1.5 mL microfuge tube or 5 mL tube inserts). It is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claims 17-19, as applied to the rejection of Claim 1, MUELLER in view of LATHAM teaches a method for purifying genomic DNA by gel filtration chromatography using a chromatography tube (i.e., a chromatographic unit; MUELLER, p0030). MUELLER further discloses the use of a means for applying an overpressure on the column (p0030); however, MUELLER in view of LATHAM is deficient in disclosing centrifuging the chromatographic unit to elute genomic DNA.
prima facie obviousness (MPEP §2144.05). Advantageously, the application of centrifugal force, similar to positive or negative pressures as taught by MUELLER (p0030), enhances sample separation (WAHLBERG, p0016). Thus, at the time of the invention, one of ordinary skill in the art would have found it obvious to centrifuge the chromatographic unit as taught by WAHLBERG in the method for purifying genomic DNA taught by MEULLER and LATHAM.
WAHLBERG does not explicitly disclose the exact spin speeds or durations as those instantly claimed in Claims 18 and 19. However, WAHLBERG discloses that separation is enhanced through the matrix by centrifugation (p0015-p0016); thus, the general conditions of a claim are disclosed in the prior art. It is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Alternatively, WAHLBERG teaches a method for purifying nucleic acids from samples loaded onto a matrix in a spin column. The spin column comprises a cylindrical housing with top and bottom openings with a molecular cutoff filter (i.e., membrane) at the bottom of the housing and a layer of gel filtration medium on top of the filter (p0013, p0014, FIG. 1). As shown in FIG. 1, the membrane sits flush with 

Claims 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MUELLER in view of LATHAM with evidentiary support from DAVIS et al. (US PGPub 2003/0091989 A1).
	Regarding Claims 11 and 12, as applied to the rejection of Claim 1, MUELLER in view of LATHAM teaches a method for purifying genomic DNA by gel filtration chromatography from cell lysate samples. As evidenced by DAVIS, samples that contain DNA include samples from tissues, especially blood (i.e., wherein the biological sample is a cell-containing biological sample selected from the group consisting of… body liquids; wherein the biological sample is blood; p0004).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777